Citation Nr: 0638317	
Decision Date: 12/08/06    Archive Date: 12/19/06

DOCKET NO.  01-07 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an increased evaluation for the residuals 
of a gunshot wound, right thigh, status-post lumbar 
sympathectomy, evaluated as 30 percent disabling, prior to 
July 20, 2004.

2.  Entitlement to an increased evaluation for occlusion of 
the right femoral vein, post-operative, with varicose veins 
of the right leg, currently evaluated as 40 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from January 1964 to 
December 1966.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a September 2000 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Nashville, Tennessee, which continued the 
veteran's evaluation for his service connected gun shot wound 
of the right thigh at a 20 percent evaluation, and continued 
the veteran's evaluation for his service connected occlusion 
of the right femoral vein at a 20 percent evaluation.  During 
the course of this appeal the veteran's evaluation for both 
these disabilities was increased.  The veteran's evaluation 
for his service connected occlusion of the right femoral vein 
was increased to a 40 percent evaluation, and the veteran's 
evaluation for his gun shot wound of the right thigh was 
increased to a 40 percent evaluation, the maximum amount 
available under the relevant diagnostic code, from July 20, 
2004.  Therefore, the remaining issues in appellate status 
are as listed above.

A hearing before the undersigned Veterans Law Judge at the RO 
was held in May 2005.  These issues were remanded for further 
development in August 2005.  That development having been 
completed, these claims now return before the Board.


FINDINGS OF FACT

1.  The veteran's service connected residuals of a gunshot 
wound, right thigh, status-post lumbar sympathectomy, 
resulted in severe disability to Muscle Group XIII prior and 
subsequent to July 20, 2004.

2.  The veteran's service connected occlusion of the right 
femoral vein, post-operative, with varicose veins of the 
right leg, is currently manifested by pain and mild edema; 
there is no finding that the veteran has had at any time 
during the course of this appeal subcutaneous induration, 
stasis pigmentation or eczema, or persistent ulceration.


CONCLUSIONS OF LAW

1.  Resolving all doubt in the veteran's favor, the criteria 
for a 40 percent evaluation for the veteran's service 
connected residuals of a gunshot wound, right thigh, status-
post lumbar sympathectomy, are met, from the date of the 
veteran's claim for increase.  38 U.S.C.A. §§ 1155, 5107; 38 
C.F.R. § 4.73, Diagnostic Code 5313 (2006).

2.  The schedular criteria do not warrant an evaluation 
higher than 40 percent for the veteran's service connected 
occlusion of the right femoral vein, post-operative, with 
varicose veins of the right leg.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. § 4.104, Diagnostic Code 7120 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

The Board notes that the veteran's claims were initially 
adjudicated prior to the enactment of the VCAA in November 
2000.  In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that the plain language of 38 U.S.C.A. § 5103(a) (West 
2002), requires that notice to a claimant pursuant to the 
VCAA be provided "at the time" that, or "immediately after," 
VA receives a complete or substantially complete application 
for VA- administered benefits.  Id. at 119.  The Court 
further held that VA failed to demonstrate that, "lack of 
such a pre-AOJ- decision notice was not prejudicial to the 
appellant, see 38 U.S.C.A. § 7261(b)(2) (West 2002 & Supp. 
2005) (providing that "[i]n making the determinations under 
[section 7261(a)], the Court shall . . . take due account of 
the rule of prejudicial error")."  Id. at 121.  However, the 
Court also stated that the failure to provide such notice in 
connection with adjudications prior to enactment of the VCAA 
was not error and that in such cases, the claimant is 
entitled to "VCAA-content complying notice and proper 
subsequent VA process."  Id. at 120.

In the present case, the veteran was provided with the notice 
required by the VCAA by letters dated in April 2004 and 
September 2005.  The originating agency essentially asked the 
veteran to submit any pertinent evidence in his possession, 
and specifically informed him of the evidence required to 
substantiate his claims, the information required from him to 
enable VA to obtain evidence on his behalf, the assistance 
that VA would provide to obtain evidence on his behalf, and 
that he should submit such evidence or provide VA with the 
information necessary for VA to obtain such evidence on his 
behalf.  Therefore, the Board finds that he was provided with 
the notice required by the VCAA.

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained.  The record before the Board 
contains service medical records and post-service medical 
records, which will be addressed as pertinent, particularly, 
the veteran's VA outpatient treatment records, private 
treatment records, and reports of VA examination.  In 
addition, neither the veteran nor his representative has 
identified any additional pertinent evidence that could be 
obtained to substantiate the claim.  The Board is also 
unaware of any such evidence.  Therefore, the Board is 
satisfied that VA has complied with its duty to assist the 
veteran in the development of the facts pertinent to this 
claim.

The record also reflects that the originating agency 
readjudicated the veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.  There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had complete VCAA notice been provided at an 
earlier time.

To the extent that the Board is denying the veteran's claim 
for an increased rating for his service connected occlusion 
of the right femoral vein, post-operative, with varicose 
veins of the right leg, no additional disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the appellant under the 
holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  The Board also points out that, as to the grant of 
increased benefits for the veteran's gun shot wound of the 
right thigh, the RO will be responsible for addressing any 
notice defect with respect to the effective date element of 
the award; however the Board also points out that the 
effective date of the grant is now the date of the veteran's 
claim.  For the above reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide the 
issues discussed in this decision.  See Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004); Quartuccio, 16 Vet. App. 183; 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 
4 Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 (2006) 
(harmless error).

The record before the Board contains medical records which 
will be addressed as pertinent, particularly, the veteran's 
VA treatment records and report of VA examinations.  Although 
the Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss in 
detail the extensive evidence submitted by the veteran or on 
his behalf.  The Board will summarize the relevant evidence 
where appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows or fails to show on 
each of his claims.  Dela Cruz v. Principi, 15 Vet. App. 143, 
148-49 (2001) (a discussion of all evidence by the Board is 
not required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

Historically, the Board notes that service connection for a 
gunshot wound to the right thigh was granted by a May 1971 
rating.  Service connection for occlusion of the right 
femoral vein, post-operative, with varicose veins of the 
right leg, was originally granted by a December 1977 rating.  
In March 2000, the veteran applied for an increased rating 
for these disabilities, which was denied by a September 2000 
rating decision, and this appeal ensued.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2006).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. Part 4 (2006).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. Part 4, § 4.7 (2006).

The veteran's entire history is reviewed when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  In evaluating the 
veteran's claims, all regulations which are potentially 
applicable through assertions and issues raised in the record 
have been considered, as required by Schafrath.  Where 
service connection already has been established and an 
increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran's residuals of a gunshot wound, right thigh, 
status-post lumbar sympathectomy, are rated as 30 percent 
disabling prior to July 20, 2004, under 38 C.F.R. § 4.73, 
Diagnostic Code 5313 (2006), for an injury to muscle group 
XIII.  

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  38 C.F.R. § 
4.56(c) (2006).

Moderately severe disability of muscles would result from a 
through and through or deep penetrating wound by small high 
velocity missile or large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  The history and complaint would 
include service department record or other evidence showing 
hospitalization for a prolonged period for treatment of 
wound; and a record of consistent complaint of cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
of this section and, if present, evidence of inability to 
keep up with work requirements.  Objective findings would 
include entrance and (if present) exit scars indicating track 
of missile through one or more muscle groups.  There would be 
indications on palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
sound side.  Tests of strength and endurance compared with 
sound side would demonstrate positive evidence of impairment.  
38 C.F.R. § 4.56(d)(3) (2006).

Severe disability of muscles would result from a through and 
through or deep penetrating wound due to high-velocity 
missile, or large or multiple low velocity missiles, or with 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of 
soft parts, intermuscular binding and scarring.  The history 
and complaint would include service department record or 
other evidence showing hospitalization for a prolonged period 
for treatment of wound; and a record of consistent complaint 
of cardinal signs and symptoms of muscle disability as 
defined in paragraph (c) of this section, worse than those 
shown for moderately severe muscle injuries, and, if present, 
evidence of inability to keep up with work requirements.  
Objective findings would include ragged, depressed and 
adherent scars indicating wide damage to muscle groups in 
missile track.  Palpation shows loss of deep fascia or muscle 
substance, or soft flabby muscles in wound area.  Muscles 
swell and harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side would 
indicate severe impairment of function.  If present, the 
following are also signs of severe muscle disability:  (A) X-
ray evidence of minute multiple scattered foreign bodies 
indicating intermuscular trauma and explosive effect of the 
missile; (B) adhesion of scar to one of the long bones, 
scapula, pelvic bones, sacrum or vertebrae, with epithelial 
sealing over the bone rather than true skin covering in an 
area where bone is normally protected by muscle; (C) 
diminished muscle excitability to pulsed electrical current 
in electrodiagnostic tests; (D) visible or measurable 
atrophy; (E) adaptive contraction of an opposing group of 
muscles; (F) atrophy of muscle groups not in the track of the 
missile, particularly of the trapezius and serratus in wounds 
of the shoulder girdle; (G) induration or atrophy of an 
entire muscle following simple piercing by a projectile.  38 
C.F.R. § 4.56(d)(4) (2006).

Muscle Group XIII refers to the posterior thigh group, 
hamstring complex of 2-joint muscles, including the biceps 
femoris, semimembranosus, and semitendinosus. Muscle Group 
XIII is responsible for extension of the hip and flexion of 
the knee, outward and inward rotation of the flexed knee, 
acting with rectus femoris and sartorius (see XIV, 1, 2) 
synchronizing simultaneous flexion of the hip and knee and 
extension of the hip and knee by belt-over-pulley action at 
knee joint.  The following evaluations are assignable for 
disability of Muscle Group XIII: 40 percent for severe; 30 
percent for moderately severe, 10 percent for moderate, and 0 
percent for slight.  38 C.F.R. § 4.73, Diagnostic Code 5313 
(2006).

Taking into account all relevant evidence, the Board finds 
that the veteran would be more properly rated as 40 percent 
disabled for his residuals of a gunshot wound, right thigh, 
status-post lumbar sympathectomy, from the date of claim for 
increase.
In this regard, a VA examination report of April 2000 noted 
the veteran's gunshot wound had caused a significant amount 
of pain, restriction of movement, and instability of the 
veteran's ankle and knee.  VA examination report of June 2004 
found the veteran to have sharp pain in the right ankle which 
caused him to fall and required the use of a cane to walk, 
and also noted that the veteran was limited in the amount of 
walking and standing he could do.  The Board also notes that 
the veteran had been seen many times throughout the course of 
this appeal with consistent complaints of significant pain in 
his leg related to his gunshot wound injury.  Considering 
this symptomatology, the Board finds it comparable to the 
symptomatology which was used as a basis for the award of 
increased rating for the veteran subsequent to July 20, 2004.  
As the veteran's symptomatology is essentially the same both 
before and after July 20, 2004, and as the RO found the 
veteran to be entitled to a 40 rating subsequent to July 20, 
2004, the Board finds, resolving all doubt in the veteran's 
favor, that the veteran would also be entitled to a 40 
percent rating prior to July 20, 2004, the highest rating 
available under this code.

As to the veteran's occlusion of the right femoral vein, 
post-operative, with varicose veins of the right leg, the 
Board notes that it is currently evaluated as 40 percent 
disabling under 38 C.F.R. § 4.104, Diagnostic Code 7120 
(2006).  Under that code, a 40 percent rating is warranted 
for persistent edema and stasis pigmentation or eczema, with 
or without intermittent ulceration.  A 60 percent evaluation 
requires persistent edema or subcutaneous induration, stasis 
pigmentation or eczema and persistent ulceration.  A 100 
percent rating is warranted when the condition is manifested 
by massive board- like edema with constant pain at rest, 
provided that the symptoms are due to the effects of varicose 
veins. 

Taking into account all relevant evidence, the Board finds 
that the veteran does not meet the next higher criteria for 
his varicose vein symptomatology.  In this regard, in order 
to be entitled to a higher evaluation, the veteran would have 
to be found to have persistent edema or subcutaneous 
induration, stasis pigmentation or eczema and persistent 
ulceration.  Reviewing the evidence of record, the Board 
notes particularly the findings from an April 2000 VA 
examination, which noted only very mild edema, and no 
subcutaneous induration, stasis pigmentation, eczema, or 
persistent ulceration.  The report of June 2004 VA 
examination noted no ecchymoses involving the right leg and 
no ulcerations.  The report of a July 2004 VA examination 
also noted no significant edema or stasis dermopathy, and no 
ulceration.  As the veteran has not been found at any time to 
have subcutaneous induration, stasis pigmentation or eczema, 
or persistent ulceration, and has been found to have no more 
than mild edema, the Board finds that the clear preponderance 
of the evidence of record indicates that the criteria for a 
higher evaluation for the veteran's varicose vein 
symptomatology have not been met.

Additionally, the Board does not find that consideration of 
an extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) is warranted.  That provision 
provides that, in exceptional circumstances, where the 
schedular evaluations are found to be inadequate, the veteran 
may be awarded a rating higher than that encompassed by the 
schedular criteria, as shown by evidence showing that the 
disability at issue causes marked interference with 
employment, or has in the past or continues to require 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  Id.  The facts of 
this case do not show that the veteran's service-connected 
disabilities result in marked interference with his 
employment or that such require frequent periods of 
hospitalization.  Rather, the Board notes that the percentage 
ratings under the Schedule are representative of the average 
impairment in earning capacity resulting from diseases and 
injuries.  38 C.F.R. § 4.1 specifically sets out that 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  Factors 
such as missing time from work or requiring periodic medical 
attention are clearly contemplated in the Schedule and 
provided for in the evaluations assigned herein.  What the 
veteran has not shown in this case is that either disability 
at issue, results in unusual disability or impairment that 
renders the criteria and/or degrees of disability 
contemplated in the Schedule impractical or inadequate.  
Accordingly, consideration of 38 C.F.R. § 3.321(b)(1) is not 
warranted in this case.

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and an 
increased rating for the veteran's varicose vein 
symptomatology must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).




ORDER

Resolving all doubt in the veteran's favor, a 40 percent 
evaluation, for the residuals of a gunshot wound, right 
thigh, status-post lumbar sympathectomy, is granted from the 
date of the veteran's claim.

Entitlement to an increased evaluation for occlusion of the 
right femoral vein, post-operative, with varicose veins of 
the right leg, currently evaluated as 40 percent disabling, 
is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


